Common-law action by A.L. Perper against Joseph Edell and Frieda Edell, his wife, and Harry Grossinger and Jennie Grossinger, his wife, for a broker's commission. From an adverse judgment, plaintiff appealed. On plaintiff's motion that cause be docketed and considered on transcript of record prepared by his directions.
Motion granted.
See also 35 So. 2d 387.
This cause having been considered on the motion of counsel for appellant that the cause be docketed and considered on the transcript of record described in said motion notwithstanding the order of the Circuit Court herein, it is ordered that said motion be and the same is hereby granted.
TERRELL, CHAPMAN, THOMAS and SEBRING, JJ., concur.
ADAMS, C.J., and BARNS and HOBSON, JJ., dissent.